      Case: 1:18-cv-03964 Document #: 132 Filed: 05/03/19 Page 1 of 3 PageID #:1605



  E        L?[,[?,tj}'chird..,
  321 N. Clark Street, Suite 1600
  Chicago, lL 60654
  f: 312.517.9200 F: 312.517.9201
  www.foxrothschild.com




 Apil29,2019




 BY U.S. MAIL

 United States District Court
 Northern District of Illinois                                                                                               d
 219 South Dearborn Street
 Chicago, IL 60604
                                                                                                                       FIL ED
                                                                                                                           MAY   -I     2019
 RE:        CHANGE OF ADDRESS
                                                                                                                      IttoMAS G. BRUTON
                                                                                                                  CN.ERK  u.s. DrsrRtdi 6riunr
 Dear Clerk's Office:

 Please be advised that our law firm has relocated to a new office space. Our old address was:

 353 N. Clark Street
 Suite 3650
 Chicago, lL 60654

 Please update your records with our new address:

 321 N. Clark Street
 q,,;ro
 uulcv  I Ann
        ivvv

 Chicago,      lL   60654


 Ryecttully

\ \ ,ovr".-"w
 J4s{nine Vaca
                    submiued,




 Docket Administrator
                                     w*
 T: (312) 517-9272
 i vaca@tbxroth schil d. corn



 Enclosures
                                                        A Pennsylvania Limited Liability Partnership

              California Colorado           Delaware                Columbia Florida
                                                          District of                                    Georgia lllinois   Minnesota
         Nevada           New   Jersey   New York      North   Carolina Pennsylvania                       Carolina Texas
                                                                                                       South                   Washington
            Case: 1:18-cv-03964 Document #: 132 Filed: 05/03/19 Page 2 of 3 PageID #:1606


Vaca, Jasmine

From:                            usdc_ecf_i I nd @ i I nd. uscou rts.g ov
Sent:                            Friday, April26,2019 9:29 AM
To:                             ecf mai l_i I nd @ ilnd.uscourts.gov
Subiect:                         [EXT] Activity in Case 1:18-cv-03964 CIBC Bank USA v. JH Portfolio Debt Equities, LLC et
                                 al order



This is an automatic e-mail message generated by the CM/ECF system. Please D0 NOT RESPOND to
this e-mail because the mail box is unattencled.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                             United States District Court

                            Northern District of Illinois - CM/ECF LIVE, Yer 6.2.2

Notice of Electronic Filing

The following transaction was entered on04124/2019 at 3:50l.02 PM CDT and filed on04l24l20l9
Case Name:           CIBC Bank USA v. JH Portfolio Debt Equities, LLC et al
Case     Number:     1 :18-cv-03964

Filer:
Document Number: 131

Docket Text:
AGREED Order approving entry into memorandum of understanding Signed by the Honorable
John Z.Lee on 4124119. (1) Memorandum of Understanding. . Modified on 412612019 (ca, ).


1:18-cv-03964 Notice has been electronically mailed to:

Ira Bodenstein ibodenstein@foxrothschild.com, chdocket@foxrothschild.com, plove@foxrothschild.com

Steven Bennett    Towbin stowbin@foxrothschild.com,                  cknez@foxrothschild.com

Edward Sidney     Weil   eweil@dykema.com, DocketCH@dykema.com, afields@dykema.com

Greg    Shinall   shinall@sperling-law.com

RobertDavidCheifetz robc@sperling-law.com

Brian L.   Shaw    bshaw@foxrothschild.com, cknez@foxrothschild.com

Jonathan E.   Aberman     jaberman@dykema. com, ecfdocket@vedderprice. com
                                                                 1
                   Case: 1:18-cv-03964 Document #: 132 Filed: 05/03/19 Page 3 of 3 PageID #:1607


Terence G.         Banich         tbanich@foxrothschild.com, kjanecki@foxrothschild.com

MartinVincent             Sinclair        msinclair@sperling-law.com

Molly E. Thompson methompson@dykema.com, DocketCH@dykema.com, cmandel@dykema.com,
vdesousa@dykema.com

Melanie Jeanne            Chico         mchico@dykema.com, DocketCH@dykema.com, lball@dykema.com

David Richard            Doyle         ddoyle@foxrothschild.com, kjanecki@foxrothschild.com

Mark Adam Silverman msilverman@dykema.com, CSurovic@dykema.com, DocketCH@dykema.com

1:18-cv-03964 Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description :Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID: 1 0400 59490 lDate:4                                  124   l20l9l [FileNumb er:2041219        5   -
0l [0c848fd28f65e146a7f8390cf8 lt645bl334afd3bade30ad50d683ed0839af8eca
7f09002ff1 c448b05d6fec4b 1 f8f83 a020e5de 47 53 | 5004105 a627 d95 1 2db0ll
Document description:Exhibit Memorandum of Understanding
Original filename:n/a
Electronic document Stamp:
I S TAMP dcecfStamp_ID: 1 040 0 5 94 9 0 [Date
                                               : 4 I 2 6 I 20 | 9l [FileNumb er20 4 12 I 9 5 -
1l l94e7bc954527ndba7de48eeda9ab3b75adf542977l2c9b68e8cab5988d323280b
92fl.09   8   I   50   40 e2993   13   bc 1 e0aa8 9b9   1355   f5   0   7e I f0c3   9959   9   I a52b2625 9 d3 e))



This is a re-generated NEF. Created on 4/26/2019 at 9:29 AM CDT
